Exhibit 10.(f)

CONSULTING AGREEMENT

The parties to this Consulting Agreement (the “Agreement”) are Ampco-Pittsburgh
Corporation (the “Corporation”) and Ernest G. Siddons (the “Consultant”). This
Agreement is entered into and will become effective as of May 1st, 2012 (the
“Effective Date”).

The Corporation and Consultant acknowledge the Retirement and Consulting
Agreement between the parties effective as of April 30, 2009 (“2009 Agreement”)
and certain continuing obligations under that agreement. This Agreement does not
alter or amend that agreement in any way.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1. Consulting Services.

(a) General. Beginning on May 1, 2012 and ending on April 30, 2013 (such period,
subject to the extension and early termination provisions of Section 1(d) below,
the “Consulting Period”), the Consultant agrees to provide such consulting
services to the Corporation (the “Consulting Services”) as may be requested by
the Board of Directors or the Chief Executive Officer and be agreed to by the
Consultant, which agreement may not be unreasonably withheld by Consultant. The
Consultant agrees to provide up to sixty (60) days of Consulting Services to the
Corporation during the term of this Agreement.

(b) Independent Contractor Status and Performance of Consulting Services.
Nothing contained in this Agreement will be deemed to create an employment
relationship between the Corporation and the Consultant during the Consulting
Period. In providing the Consulting Services, the Consultant agrees and
acknowledges that he is an independent contractor and will not have authority to
bind the Corporation with respect to any matter. In rendering Consulting
Services under this Agreement, the Consultant will be free to arrange his own
time, pursuits and work schedule and to determine the specific manner in which
such services will be performed, without being required to observe any routine
or requirement as to working hours.

(c) Non-exclusivity. The Corporation agrees and acknowledges that Consultant may
offer consulting services to other entities during the Consulting Period,
subject to the confidentiality and proprietary rights provisions of this
Agreement.

(d) Extension or Early Termination of Consulting Period. This Agreement and the
applicable Consulting Period may be extended beyond the term described in
Section 1(a) by mutual agreement of the parties. Notwithstanding any provisions
to the contrary in this Agreement, this Agreement may be terminated prior to
April 30, 2013 and the Consulting Period will be deemed to have expired upon any
of the following:

(i) The mutual written agreement of the parties providing for such termination;

(ii) Upon written notice of such termination from either party to the other
party, provided such notice is provided to the other party at least sixty
(60) days prior to the effective date of the termination;



--------------------------------------------------------------------------------

(iii) Immediately upon notice by the Corporation to the Consultant of the
Consultant’s breach of the covenants set forth in Sections 7 and 8 of this
Agreement; and

(iv) Upon the death or permanent disability (as determined in good faith by the
Corporation) of the Consultant.

2. Payments and Benefits.

(a) In consideration for the Consulting Services to be provided by the
Consultant under this Agreement, the Corporation agrees to pay or provide the
Consultant the following compensation or benefits during the Consulting Period:

(i) The amount of $10,000 per month (collectively, the “Payments”);

(ii) The Corporation will arrange to provide the Consultant at the Corporation’s
expense with benefits under the Corporation’s medical and dental insurance
coverage provided to all current Corporate salaried employees and the same
travel accident insurance coverage applicable to current Corporate Officers;

(iii) Consultant will continue to participate in the medical expense
reimbursement plan until December 31, 2012 provided however that his total
reimbursement received for eligible 2012 calendar year expenses under this
Agreement and the 2009 Agreement will not exceed the yearly limit provided for
current officers of the Corporation.

(iv) The Corporation will provide or reimburse the Consultant for the cost of
home computer, blackberry services, secretarial support services and parking;
and

(v) The Corporation will reimburse the Consultant for all out-of-pocket expenses
reasonably and necessarily incurred in the performance of the Consulting
Services in accordance with the travel and business expense reimbursement
policies of the Corporation in effect from time to time.

(b) Right to COBRA Continuation Coverage. The Corporation and the Consultant
agree and acknowledge that, for purposes of the rights of the Consultant and the
Consultant’s spouse or any other eligible dependents to continuation of medical
and dental coverage under the Corporation’s group health plans in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), no
“qualifying event” (as defined under COBRA) shall be deemed to have occurred
until the end of the Consulting Period.

3. Reasonable Efforts. The Consultant will use reasonable efforts to perform the
Consulting Services in a prompt, competent and diligent manner consistent with
the Corporation’s standards.

4. Proprietary Rights. The Consultant agrees that all information, discoveries,
inventions, improvements, strategies or overall business plan concepts arising
from or in connection with the Consulting Services under this Agreement will be
the sole property of the Corporation and the Consultant will cooperate with the
Corporation’s reasonable requests for the transfer of any such rights or
interests from the Consultant to the Corporation.

 

- 2 -



--------------------------------------------------------------------------------

5. Taxes. The Consultant acknowledges that he will be solely responsible for and
the Corporation will have no liability with respect to any taxes (including
penalties and interest) imposed by any Federal, state or local government on the
Payments or any other benefits payable to or provided on behalf of the
Consultant for the Consulting Services under Section 2 of this Agreement.

6. Insurance and Indemnification. The Corporation agrees to ensure and to
indemnify and hold harmless the Consultant from any and all claims and causes of
action arising out of the performance of the Consulting Services to the same
extent that it ensures and indemnifies its officers and directors.

7. Non-Disparagement.

 

  (a) At all times hereafter, Consultant will not disparage or criticize, orally
or in writing, the business, products, policies, decisions, directors, officers
or employees of the Corporation or any of its operating divisions, subsidiaries
or affiliates to any person.

 

  (b) At all times hereafter, the Corporation and its officers, directors,
employees and agents will not disparage or criticize, orally or in writing,
Consultant.

8. Confidentiality. During the course of providing the Consulting Services, the
Consultant may obtain information that is considered to be confidential and
proprietary information of the Corporation. The Consultant agrees to maintain as
confidential all confidential information received or obtained as a result of
the services provided. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the
Corporation. Notwithstanding the foregoing, the Consultant will have no
obligation under this Agreement to keep confidential any confidential
information to the extent that a disclosure of it is required by law or is
consented to by the Corporation.

9. Miscellaneous.

(a) Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party, neither the Corporation nor the Consultant may assign any duties or
right or interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Consultant‘s
consent the Corporation may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
effected by merger or otherwise.

(b) Severability and Amendment. In the event any provision of this Agreement
shall be determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances. This
Agreement may be modified only by an instrument in writing executed by the
parties hereto.

 

- 3 -



--------------------------------------------------------------------------------

(c) Interpretative Matters; Counterparts. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

(d) Governing Law and Conflicts. This Agreement is to be governed and construed
according to the internal substantive laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.

 

AMPCO-PITTSBURGH CORPORATION

s/ Robert A. Paul

By:   Robert A. Paul, Chairman CONSULTANT

s/ Ernest G. Siddons

By:   Ernest G. Siddons

 

- 4 -